Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over U8. Patent No. 7,943,682 to Wagner et al. in view of U.S. Patent No. 5,596,021 to Adembri et al.
 As to claims 23 and 27, Wagner discloses a process for preparing a polymer coating comprising providing a polymerizable composition that includes the isocyanurate of hexamethylene diisocyanate (claimed component A) obtained from hexamethylene diisocyanate and trimerisation catalyst, and 2-hydroxyethyl acrylate (claimed component D) wherein the coating composition is formed into a film and radiation cured at a wavelength of 200 to 500 nm, and then thermally cured at temperatures that range from G0 to 160°C (25:60-63, 26:25, 26:48-59).  Wagner discloses wherein the reaction product further includes diphenylethene (claimed component B) and monofunctional polyethylene oxide polyether B (Example 4, Claimed component D) Wagner does not remove the trimerisation catalyst from polyisocyanate A.  Accordingly, a person of ordinary skill in the art would expect that the catalyst would be in the reaction mixture with polyisocyanate A and 2- hydroxyethyl acrylate in the examples. Adembri teaches a crosslinkable polyester/isocyanate composition comprising a polyfunctional isocyanate, an unsaturated polyester resin, free radical initiators, and a trimerisation catalyst (Abstract}. 

As to claim 24, Wagner discloses wherein the polymerizable composition further comprises a polyether component that is reacted in the presence of dibutyltin dilaurate at elevated temperatures (Example 4}.
As to claim 25, Wagner discloses wherein the composition further comprises initiators (20:33-50).
As to claim 26, Wagner discloses a trimer based on hexamethylene diisocyanate that has an NCO content of 17.2% by weight. The NCO content of monomeric HDI is 49.5%.  Therefore, more than 50% of the isocyanate groups have been converted to isocyanurates (Polyisocyanate A, Example 6).

Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive.
The applicant argued that Wagner fails to teach the polymerizable composition because Wagner does not disclose a composition additionally comprising a pure polyisocyanate without radiation curable groups.  Wagner discloses that radiation curable polyisocyanates (Examples 1-

	Lastly, applicants argued unexpectedly superior properties to rebut the prima facie case of obviousness.  When looking to showings of results in order to overcome a rejection, the following must be considered:

Results must be Unexpected:
	Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness.  In re Nolan 193 USPQ 641 CCPA 1977.
	Obviousness does not require absolute predictability.  In re Miegel USPQ 716.
	Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing.  In re Lohr 137 USPQ 548.
In re Chupp, 2 USPQ 2d 1437; In re March 175 USPQ; In re Battle, 24 USPQ 2d 1040.
	
Claims Must be Commensurate with Showings:
	Evidence of superiority must pertain to the full extent of the subject matter being claimed.  In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89: Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  Further, a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  
	Firstly, the showings are not commensurate in scope with very broad claims, which encompass hundreds of compounds, in particular with respect to claims components A, B, C, D, and/or E.  In the examples, only one specific type of each component is used.   Claim 1 recites a genus of each component and the examples clearly are not commensurate in scope with respect to any type of polyisocyanate, any type of component containing at least one ethylenic double bond and no isocyanate-reactive groups, any type of component containing either at least one isocyanate-reactive group or at least one ethylenic double bond, and/or a component containing at least one isocyanate-reactive group and at least one ethylenic double bond Any showing based on “compositions” must be reasonable commensurate in scope with both the 
 

Result Must Compare to Closest Prior Art:
	Where a definite comparative standard may be used, the comparison must relate to the prior art embodiment relied upon and not other prior art - Blanchard v. Ooms, 68 USPQ 314 - and must be with a disclosure identical (not similar) with that of said embodiment: In re Tatincloux, 108 USPQ 125.
	The difference between the Wagner and the claimed invention is the trimerisation catalyst component.  There are no comparative examples that show an unexpected property based on polymerizable composition comprising the trimerisation catalyst (claimed invention) and a polymerizable composition that does not comprise the trimerisation catalyst.

	
Applicants’ have not persuasively demonstrated unexpected results for the combinations of their claims.  Comparisons have not been made with the prior art embodiment relied upon.  Applicants have not demonstrated their results to be unexpected and more than mere optimizations of the knowledge in the art or more significant than being secondary in nature.  Applicants’ have not demonstrated their showing to be commensurate in scope with the scope of combinations now claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763